Citation Nr: 0942689	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-04 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES
1.  Entitlement to an initial compensable rating for 
residuals of laceration of the dorsal aspect of the left 
forearm extending to muscle fascia, not involving muscle or 
joint.

2.  Entitlement to service connection for a psychiatric 
disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife




ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1971 to October 1975.

These matters are before the Board of Veterans' Appeals 
(Board) from January 2006 and July 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in North Little Rock, Arkansas.  The Veteran presented 
testimony at a personal hearing in December 2007 before the 
undersigned Acting Veterans Law Judge.  A copy of the hearing 
transcript was attached to the claims file.  This case was 
before the Board in June 2008 when it was remanded for 
additional development.

By rating decision in June 2009, the RO granted service 
connection for a skin rash.  The United States Court of 
Appeals for the Federal Circuit has held that the RO's award 
of service connection for a particular disability constitutes 
a full award of benefits on the appeal initiated by the 
Veteran's notice of disagreement on this service connection 
issue.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 
1997).  Therefore, that matter is not before the Board.

In July 2009, after the issuance of a July 2009 Supplemental 
Statement of the Case (SSOC), the Veteran submitted 
additional evidence to the Board without a waiver of RO 
initial consideration of such evidence.  A governing 
regulation provides that when pertinent evidence is submitted 
by an appellant without a waiver of RO consideration it must 
be referred to the RO for review and preparation of a SSOC.  
38 C.F.R. § 20.1304 (2009).  On review of the additional 
evidence received in July 2009, the Board finds that in part 
it is not new (the Veteran's DD Form 214 was considered in 
the January 2006 rating decision), and in part it is not 
pertinent (an October 2006 bill for medical treatment and one 
of the Veteran's leave and earnings statements from service 
which shows the Veteran's pay for September 1975 and includes 
a clothing maintenance allowance and not, as he suggests, 
hostile fire pay).  None of the additional evidence received 
pertains to a diagnosis of PTSD related to the Veteran's 
service.  Consequently, it is not necessary for the Board to 
remand the matter on appeal for RO initial review of the 
additional evidence.

The issue of entitlement to an initial compensable rating for 
residuals of laceration of the dorsal aspect of the left 
forearm extending to muscle fascia, not involving muscle or 
joint, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy 
during service. 

2.  There is no credible supporting evidence that a claimed 
in-service stressful event occurred. 

3.  The Veteran did not experience chronic psychiatric 
symptoms, including mood disorder or PTSD, in service.

 4.  The Veteran did not experience continuous psychiatric 
symptoms, including mood disorder or PTSD, since service 
separation. 

5.  The weight of the competent evidence demonstrates no 
current diagnosed disability of PTSD

6.  The post-service symptoms diagnosed as mood disorder 
(NOS) and alcohol abuse are not related to any in-service 
injury or disease.




CONCLUSION OF LAW

Service connection for a psychiatric disorder, including 
PTSD, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 20020); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  The VCAA 
applies to the matter being addressed.  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  

Regarding the issue of service connection for psychiatric 
disorder, including PTSD, the Veteran was provided content-
complying notice by letter in August 2005, prior to the 
initial adjudication of the claim in January 2006.  The 
letter explained the evidence necessary to substantiate the 
claim, the evidence VA was responsible for providing, and the 
evidence the Veteran was responsible for providing.  In 
addition to PTSD, the letter explained what evidence was 
necessary to establish a claim for service connection for any 
mental disorder.  The Veteran has had ample opportunity to 
respond.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), an August 2006 letter informed him of 
disability rating and effective date criteria.  Neither the 
Veteran nor his representative alleges that notice has been 
less than adequate.

With regard to the duty to assist, the Veteran's service 
treatment records (STRs) and service personnel records are 
associated with his claims file, as are pertinent post-
service treatment records.  The Board has considered whether 
a VA examination or medical opinion is necessary.  Because 
the evidence demonstrates no in-service injury or disease, 
including a claimed in-service stressful event, to which 
current psychiatric symptoms or diagnoses could be related, 
the Board finds that a VA examination or medical opinion is 
not necessary to decide this claim.  See 38 C.F.R. § 
3.159(c)(4)(i)(A).  The Veteran provided testimony at a 
Travel Board hearing in December 2007.  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.

II.  Service Connection Laws and Regulations

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service will vary depending on whether or not a 
veteran was "engaged in combat with the enemy."  See Hayes 
v. Brown, 
5 Vet. App. 60, 66 (1993).  The phrase "engaged in combat 
with the enemy" requires that a veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit or instrumentality.  VAOPGCPREC 12-99.

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, a 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary, provided that the testimony is 
found to be satisfactory, that is, not contradicted by 
service records and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.304(d),(f) 
(2008); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

If it is determined that a veteran did not engage in combat 
with the enemy, or the claimed stressor is not related to 
combat, a veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies a 
veteran's testimony or statements as to the occurrence of the 
claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993). 

In the absence of proof of a present disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  This principle has been repeatedly 
reaffirmed by the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).



III.  Service Connection for Psychiatric Disorder, including 
PTSD

The Board notes all of the evidence in the Veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The Board notes that the Veteran claimed service connection 
for PTSD.  Adjudication of this service connection issue was 
styled as service connection for PTSD; however, the RO 
advised the Veteran of the evidence needed to substantiate a 
claim for service connection for any mental disorder, the 
Veteran testified that he has symptoms of nightmares and 
sleep difficulty, and the Veteran does not indicate that he 
actually has any psychiatric disorder other than PTSD.  
Because of the October 2008 diagnosis of other, non-PTSD, 
psychiatric disorder (mood disorder, NOS), during the 
pendency of the Veteran's claim for service connection for 
PTSD, the Board has recharacterized the issue as one for 
service connection for psychiatric disorder, including PTSD, 
and will analyze whether service connection is warranted for 
any diagnosed psychiatric disorder.  See Clemons v. Shinseki, 
23 Vet. App. 1 (2009) (holding that a claimant is seeking 
service connection for symptoms regardless of how those 
symptoms are claimed or diagnosed or labeled).

After a review of the evidence, the Board finds that the 
Veteran did not engage in combat with the enemy during 
service.  Service personnel records reflect that the Veteran 
served in the Air Force from October 1971 to October 1975, to 
include service in England and Guam.  His military 
occupational specialty was special vehicle repairman, 
refueling vehicles.  The service department was unable to 
verify any service in Vietnam.  The Veteran did not receive 
any award or decoration specifically denoting combat, and the 
record does not otherwise demonstrate by a preponderance of 
the evidence that he engaged in combat with the enemy.

The Board also finds that there is no credible supporting 
evidence that a claimed in-service stressful event occurred, 
nor is there otherwise evidence of any in-service injury or 
disease.  In various written statements and at the December 
2007 Travel Board hearing, the Veteran has maintained that he 
has PTSD stemming from temporary duty of between two and six 
months (the dates of which he cannot remember) in Da Nang.  
Specifically, the Veteran stated that he discovered that his 
roommate (whose name he was unable to remember) hung himself 
in their tent on a date which he could not remember.  He also 
stated that he had been surrounded by bombings and witnessed 
dead bodies being carried back from combat.  See January 2009 
and July 2009 statements and December 2007 hearing 
transcript.  

The Board finds that the Veteran did not experience chronic 
psychiatric symptoms in service or continuous psychiatric 
symptoms since service separation, including symptoms of mood 
disorder or depressive disorder.  In the case at hand, the 
Veteran's STRs contain no mention of complaints, findings, 
diagnosis, or treatment of symptoms of psychiatric disorder.  
In November 1997, the symptoms of mild depression was noted.  
In a March 2005 history the Veteran gave to a private 
treating physician, he denied any history of psychiatric 
symptoms of any kind, including nervous difficulty and 
sleeping difficulty.  An October 2006 VA outpatient treatment 
note reflects that the Veteran denied depression, PTSD, 
anxiety, or thoughts of harming himself or others.  

In the VA service connection claim, in which the Veteran 
listed PTSD as the psychiatric disorder claimed, he wrote 
that the symptoms of PTSD began in December 1975, which is 
almost two months after service separation.  This report of 
onset of psychiatric symptoms in December 1975 only dates the 
symptoms to the post-service period.  Moreover, the reported 
onset date of symptoms as December 1975 is outweighed by the 
Veteran's own denial of symptoms at service separation; the 
absence of complaints or treatment for many years after 
service until 1997, when such symptoms were discussed in 
relation to examination for sleep disorder; post-service 
private medical evidence that relates the Veteran's symptoms 
to non-service-connected physical disorders; and private 
treatment reports that do not include a mention of 
psychiatric disorder. 

With regard to the Veteran's wife's October 2005 written 
statement that she believes the Veteran has been suffering 
from PTSD for many years, she also indicates that the 
symptoms that she was describing were tested to determine 
whether the Veteran had a sleep disorder.  The Veteran's wife 
describes symptoms of jerking and stopped breathing.  The 
Veteran filed a claim for service connection for sleep apnea.  
Such symptoms were attributed to a non-service-connected 
primary snoring with occasional hypopneas, alpha intrusion 
with K-alpha arousals and spontaneous arousals, and sins 
bradycardia.  The Veteran's private physicians have also 
diagnosed probable obstructive sleep apnea with related 
symptoms of apnea and daytime sleepiness and drowsiness.  
Such evidence relates the claimed psychiatric symptoms to 
physical disorders rather than diagnosed psychiatric 
disorders. 

The Board finds that the weight of the competent evidence 
demonstrates no current diagnosed disability of PTSD.  Post-
service treatment and examination records contain no 
diagnosis of PTSD.  In a January 2009 statement, the Veteran 
indicated that he had never been diagnosed with PTSD.  
Moreover, when he was seen at a VA mental health clinic with 
complaints of PTSD in February 2009, the VA psychiatrist 
(after examining the Veteran) diagnosed: mood disorder, NOS; 
rule out major depressive disorder; rule out substance-
induced mood disorder; and alcohol abuse.  PTSD was not 
diagnosed.  The record includes no medical 
treatment/evaluation report that shows a diagnosis of PTSD.  
As the competent evidence of record does not include a 
diagnosis of PTSD based on identified supporting symptoms and 
related to a stressor event in service, the preponderance of 
the evidence is against a finding that the Veteran has a 
disability of PTSD.  Without any competent evidence that the 
Veteran has PTSD, there is no valid claim of service 
connection for PTSD.  See Brammer, supra.  

With regard to the Veteran's post-service symptoms assessed 
at the October 2008 VA examination and February 2009 VA 
mental health diagnostic assessment as mood disorder, NOS, 
and the examiner's indication that major depressive disorder 
and substance-induced mood disorder should be ruled out, and 
diagnosis of alcohol abuse, the weight of the evidence is 
against service connection for these psychiatric disorders.  
As the above analysis reflects, service connection is not 
warranted for any diagnosed psychiatric disorder because 
there is no credible supporting evidence that any in-service 
injury or disease occurred, including the claimed in-service 
stressful event; the Veteran did not experience chronic 
psychiatric symptoms, including mood disorder, in service; 
the Veteran did not experience continuous psychiatric 
symptoms, including mood disorder, since service separation.  

Moreover, the post-service symptoms diagnosed as mood 
disorder (NOS) and alcohol abuse have not related to any in-
service injury or disease; nor may they be related because 
there is no in-service injury or disease to which to relate 
them.  For these reasons, the Board finds that a 
preponderance of the evidence is against the Veteran's claim 
for service connection for psychiatric disorder, including 
PTSD, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a psychiatric disorder, including 
PTSD, is denied.


REMAND

The Veteran has disagreed with the initial noncompensable (0 
percent) evaluation assigned for his service-connected left 
forearm disability due to a severe laceration from the blade 
of a fan.  The noncompensable evaluation has been assigned 
under Diagnostic Code 7804 for evaluation of superficial 
scars.  Although no sensory loss was noted in January 1973 at 
the time of the injury, the Veteran has complained of an area 
of hyperesthesia and numbness.  At a VA Compensation and 
Pension examination in July 2006, the VA examiner noted an 
area of hyperesthesia and also alternating with areas of 
numbness below the incision and suspected that the Veteran 
had suffered trauma and injury to one of the superficial 
sensory nerves involving the skin of the region of the 
laceration; however, the sensory nerve(s) involved was (were) 
not identified. 

The Board's June 2008 Remand directed the RO to schedule the 
Veteran for an appropriate VA examination to determine the 
current severity of his service-connected residuals of 
laceration of the left forearm disability, in order to give 
proper consideration as to whether a separate compensable 
evaluation is warranted for sensory involvement of a 
peripheral nerve.

An October 2008 VA examination report notes, in pertinent 
part, findings of paresthesias and numbness involving the 
left upper extremity in the distribution of the superficial 
ulnar nerve.  The examiner wrote that he was not convinced 
that all of the Veteran's symptomatology is related to the 
scar that he sustained at his left elbow, and recommended 
nerve conduction studies to document exactly the level of 
injury that seems to be causing the symptoms.    

In an August 2009 statement, the Veteran reported that he 
been scheduled for an MRI of his left elbow on September 14, 
2009 at the VA Hospital (VAH) in Little Rock.  The report of 
this MRI is not a part of the record.  

While the Board regrets continued delay in this case, it has 
no recourse but to once again remand the case to the RO to 
obtain outstanding VA records.  38 C.F.R. § 3.159(c)(2) 
(2009); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).  If no records exist, the VA 
Medical Center should specifically delineate such in a 
written response. 

Accordingly, the issue of initial rating for residuals of 
laceration of the left forearm is REMANDED for the following 
action:

1.  The RO should undertake appropriate 
development to obtain a report of MRI that 
was conducted at Little Rock VAH on 
September 14, 2009.  

2.  Then, the RO should readjudicate the 
issue of entitlement to an initial 
compensable rating for residuals of 
laceration of the dorsal aspect of the 
left forearm extending to muscle fascia, 
not involving muscle or joint.  If the 
benefits sought on appeal are not granted, 
the RO should issue an appropriate 
Supplemental Statement of the Case, and 
should afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


